                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                            :
CHARLES BRACKEN,                            :     No. 2:19-cv-185 DSC
                                            :
                    Plaintiff,              :
                                            :
v.                                          :
                                            :
MANOR TOWNSHIP, THE MANOR                   :
TOWNSHIP POLICE DEPARTMENT,                 :
and FORMER CHIEF ERIC S.                    :
PETROSKY (in his official capacity and as   :
an individual), jointly and severally,      :     JURY TRIAL DEMANDED
                                            :
                    Defendants.             :
                                            :
                                            :


              REQUEST TO CLERK TO ENTER DEFAULT
     AGAINST DEFENDANTS MANOR TOWNSHIP, and FORMER CHIEF
           ERIC S. PETROSKY, JOINTLY AND SEVERALLY

TO THE CLERK OF COURT:

       Defendants, Manor Township, and Former Chief Eric S. Petrosky

(“Defendants”), having failed to timely answer or otherwise move with respect to

the Amended Complaint filed against them by Plaintiff Charles Bracken

(“Bracken”) on February 25, 2019 in the above-captioned action, and the

Defendants not filing an answer or defenses within the time as specified in the

Memorandum Order (ECF 51), and the Court having not extended the time in

which the Defendants may answer or otherwise move with respect to said

Amended Complaint, as appears from the Affidavit of Lawrence E. Bolind, Jr.,


                                                -1-
Esq. attached to this request, you are hereby requested to enter the Defendants’

default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

                                       Respectfully submitted,

                                       /s/ Lawrence E. Bolind, Jr.
                                       Lawrence E. Bolind, Jr., Esquire
                                       Attorney for Plaintiff Charles Bracken
                                       PA ID No. 44827
                                       238 Main Street
                                       Imperial, PA 15126-102138

                                       724-695-8620
                                       724-695-8621 (fax)
                                       bolindlaw@verizon.net




                                         -2-
                              Certificate of Service

      I hereby certify that a true and correct copy of the foregoing Request to

Clerk to Enter Default was filed on October 15, 2020, on the Court’s ECF

system, and served electronically through that system upon the following:

      Suzanne B. Merrick, Esquire
      Brook T. Dirlam, Esquire
      525 William Penn Place
      37th Floor, Suite 3750
      Pittsburgh, PA 15219
      Phone: 412-697-7403
      Fax: 412-697-7407
      Counsel for Defendants

                                              /s Lawrence E. Bolind, Jr.
                                              L.E. Bolind, Jr., Esquire
                                              PA Id. No. 44827
                                              238 Main Street
                                              Imperial, PA 15126-102138
                                              (724) 695-8620
                                              (724) 695-8621 fax
                                              bolindlaw@verizon.net

                                              Counsel for Plaintiff




                                        -3-
